DISMISS; and Opinion Filed May 17, 2019.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00312-CV

                             KEIVAN A. TAVAKOLI, Appellant
                                          V.
                            WELLS FARGO BANK, N.A., Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-00954-2018

                              MEMORANDUM OPINION
                           Before Justices Myers, Molberg, and Carlyle
                                   Opinion by Justice Molberg
       Since filing his notice of appeal, appellant has taken no further action in this appeal. He

has not paid the $205 filing fee, filed the docketing statement, requested the reporter’s record, or

paid for the clerk’s record. By separate letters dated March 13, 2019, we informed appellant that

the $205 filing fee and docketing statement were due and instructed him to file both within ten

days. We cautioned appellant that, if he failed to comply, the appeal would be dismissed. See TEX.

R. APP. P. 5, 32.1. To date, appellant has not paid the fee, filed a docketing statement, or otherwise

communicated with the Court.

       By letter dated April 24, 2019, we notified appellant that the district clerk had not filed the

clerk’s record because appellant had not paid or made arrangements to pay for the clerk’s record.

We directed appellant to provide the Court with written verification that payment or arrangements
to pay for the clerk’s record had been made or that appellant had been found to be entitled to

proceed without payment of costs. We cautioned appellant that we might dismiss the appeal for

want of prosecution if appellant failed to provide the required documentation by May 6, 2019. See

TEX. R. APP. P. 37.3(b). On May 7, 2019, the district clerk filed a second letter informing the Court

that appellant had still not paid or made arrangements to pay for the clerk’s record. And to date,

we have had no response or other communication from appellant.

       Accordingly, we dismiss the appeal. See TEX.R.APP. P. 37.3(b); 42.3(b),(c).




                                                   /Ken Molberg/
                                                   KEN MOLBERG
                                                   JUSTICE


190312F.P05




                                                –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 KEIVAN A. TAVAKOLI, Appellant                       On Appeal from the 219th Judicial District
                                                     Court, Collin County, Texas
 No. 05-19-00312-CV        V.                        Trial Court Cause No. 219-00954-2018.
                                                     Opinion delivered by Justice Molberg,
 WELLS FARGO BANK, N.A., Appellee                    Justices Myers and Carlyle participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee WELLS FARGO BANK, N.A. recover its costs, if any, of
this appeal from appellant KEIVAN A. TAVAKOLI.


Judgment entered this 17th day of May, 2019.




                                               –3–